—Judgment, Supreme Court, New York County (Daniel FitzGerald, J.), rendered October 20, 1995, convicting defendant, after a jury trial, of burglary in the second degree and attempted escape in the second degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 20 years to life and 1 year, respectively, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations (People v Bleakley, 69 NY2d 490, 495).
We perceive no abuse of sentencing discretion.
*257We have considered and rejected the additional arguments raised by defendant in his pro se supplemental brief. Concur— Sullivan, J. P., Wallach, Lerner, Mazzarelli and Buckley, JJ.